SACK, MARTIN, Associate Judge.
This is an appeal from a final judgment dismissing plaintiff-appellant’s cause, with prejudice, consequent upon the granting of the defendant Leach’s motion to dismiss the amended complaint.
The original complaint was brought against the county manager and the Metro Commissioners, as well as Leach, but in the amended complaint all defendants were dismissed except Leach.
As best we can gather from the vague and generalized allegations of the amended complaint, it seeks to set forth a cause of action against the defendant, Leach, for malfeasance or nonfeasance as director of the Department of Pollution Control of Dade County, presumably established by the Metropolitan Code, resulting in damage to plaintiff. Precisely what the defendant’s duties and obligations under this Code are, or what the Code specifically provides, is left to conjecture, since it is fundamental that we cannot take judicial notice of the contents of municipal ordinances. Accordingly, neither the trial court nor we can determine in what respect the defendant, Leach, breached any duty imposed on him by the Code, or in what respect he had the manipulative power to interfere with the plaintiff’s contractual obligations.
Moreover, we fail to understand the appellant’s claim for “damage to their executives, both of the body and the mind”, or “damages to the corporate entity”.
The amended complaint is inarti-ficially drawn and clearly failed to state a cause of action. However, we do not have the benefit of any opinion by the trial court as to the reason for its dismissal with prejudice; and appellant may have a cause of action, if properly pleaded.
Accordingly, we affirm so much of the judgment appealed from as grants the motion to dismiss, but reverse with directions to permit a further amended complaint.